Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 24, 2021 has been entered.
 
	This is in response to the Supplemental Response dated March 24, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 19-29 drawn to an invention nonelected with traverse in the reply filed on June 5, 2020. 

Claim Rejections - 35 USC § 103

Claims 15-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Opaskar et al. (US Patent Application Publication No. 2005/0133376 A1) in view of WO 2004/038071 (‘071) and CN 103227057 (‘057).
Regarding claim 15, Opaskar teaches a method for galvanically depositing a zinc-nickel coating (= a process for the electroplating or electrodeposition of zinc-nickel alloy coatings) [page 8, [0090]] on a substrate (= all kinds of substrates) [page 8, [0095]] from an alkaline coating bath (= the bath has an alkaline pH) comprising zinc-nickel electrolytes (= nickel ion and zinc ion) and organic bath additives, the organic bath additives including amine-containing complexing agents (= the at least one complexing agent may be an amine) [page 2, [0019]], wherein the method comprises the steps of:
• providing the substrate as a cathode (= as is known in the art, when applying current in an electrodeposition process, distance or length of the cathodic substrate from the anode (current source) is inversely related to applied current density) [page 1, [0010]],
• providing an electrode that is insoluble in the bath (= alternatively insoluble anodes may also be used) [page 8, [0091]], and
• galvanically depositing the zinc-nickel coating on the substrate (= a process for the electroplating or electrodeposition of zinc-nickel alloy coatings on conventional substrates) [page 8, [0090]].
	The method of Opaskar differs from the instant invention because Opaskar does not disclose the following:
	a.	While suppressing cyanide formation.

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Opaskar combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield similar results. 
The discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art.
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
b.	The electrode contains metallic manganese and/or manganese oxide as an anode.
	Opaskar teaches that alternatively insoluble anodes may also be used (page 8, [0091]).
	WO ‘071 teaches an insoluble anode (= an anode having an electrocatalytic surface coating on an anode base, is produced by forming a porous topcoat over the entire surface of said surface coating wherein said topcoat is a spinel) [page 26, lines 4-15].
In addition to the use of valve metal oxide topcoats, it is further contemplated that other ceramic materials could be applied as the topcoat to effect reduction in the consumption of organic substituents in electroplating solutions. Thus, it is contemplated that spinels, garnets, glasses, and perovskites, among others that are resistant to attack in the electrolyte, could be applied as 

topcoats over an electrocatalytically active coating. Spinels are represented by the formula AB2O4 where A is one or more of a divalent metal ion such as magnesium, iron, nickel, manganese and/or zinc; and B represents trivalent metal ions such as aluminum, iron, chromium and/or manganese. Titanium may also occupy this site with a 4+ charge and lead at 2+ can occupy this site. Examples of spinels include MgAl2O4, Fe2MnO4, Al2FeO4, and Al2ZnO4, and the like (page 16, lines 2-14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode described by Opaskar with wherein the electrode contains metallic manganese and/or manganese oxide as an anode because using an anode comprising a topcoat of MnMn2O4 (an AB2O4 spinel) on an electrocatalytic surface coating on an anode base would have effected reduction in the consumption of organic substituents in electroplating solutions.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
c.	Wherein the electrode (1) is produced from metallic manganese or a manganese-containing alloy (Elected Species).
	WO ‘071 teaches MnMn2O4 (an AB2O4 spinel) [page 16, line 8-12].
	CN ‘057 teaches carrying out anodic oxidation treatment on the electrode with the manganese alloy coating to obtain the manganese dioxide electrode (abstract). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode described by the Opaskar combination with wherein the electrode is produced from metallic manganese or a manganese-containing alloy because anodically oxidizing a manganese alloy coating produces a manganese 

dioxide electrode.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	Furthermore, this limitation is a product by process limitation. Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP § 2113).
	d.	The manganese-containing alloy comprising at least 5% by weight of manganese.	CN ‘057 teaches that the ratio of the molar concentration of manganese ions to alloying element ions is 20 to 50 (page 5, line 20). ICP analysis found that the nickel content in the alloy was 8% (page 7, line 19).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because CN ‘057 teaches a manganese-nickel alloy plating layer having a nickel content in the alloy of 8% (page 7, lines 18-19). If 8% of the alloy is nickel, then 92% of the alloy is manganese.
	Regarding claim 16, CN ‘057 teaches wherein the manganese-containing alloy is selected from a manganese-containing steel alloy or a manganese-containing nickel alloy (= the alloying elements in the soluble alloy component salt include Ni) [page 4, lines 6-7; and page 7, lines 18-19].
Regarding claim 17, the method of Opaskar differs from the instant invention because Opaskar does not disclose wherein the manganese-containing alloy comprises 10 to 90% by 

weight of manganese.
CN ‘057 teaches that the ratio of the molar concentration of manganese ions to alloying element ions is 20 to 50 (page 5, line 20). ICP analysis found that the nickel content in the alloy was 8% (page 7, line 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese-containing alloy described by the Opaskar combination with wherein the manganese-containing alloy comprises 10 to 90% by weight of manganese because CN ‘057 teaches a manganese-nickel alloy plating layer having a nickel content in the alloy of 8% (page 7, lines 18-19). If 8% of the alloy is nickel, then 92% of the alloy is manganese. 
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	Regarding claim 18, the method of Opaskar differs from the instant invention because Opaskar does not disclose wherein the manganese-containing alloy comprises 50 to 90% by weight of manganese.
CN ‘057 teaches that the ratio of the molar concentration of manganese ions to alloying element ions is 20 to 50 (page 5, line 20). ICP analysis found that the nickel content in the alloy was 8% (page 7, line 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese-containing alloy described 

by the Opaskar combination with wherein the manganese-containing alloy comprises 50 to 90% by weight of manganese because CN ‘057 teaches a manganese-nickel alloy plating layer having a nickel content in the alloy of 8% (page 7, lines 18-19). If 8% of the alloy is nickel, then 92% of the alloy is manganese. 
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).

New Considerations
Declaration
The declaration filed March 24, 2021 is insufficient to overcome the rejection of claims 15-18 based upon specific references applied under 35 U.S.C. 103 as set forth in the last Office action because:  
The Examiner is not convinced that using the insoluble electrode containing metallic manganese and/or manganese oxide of WO ‘071, i.e. an electrode containing MnMn2O4, in the method of Opaskar would not result in suppressing cyanide formation because the electrode containing MnMn2O4 is an electrode as presently claimed. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s 

functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
	As to the species of [2a], [2b], [2c], [3a], [3b] and [3c], the prior art search will not be extended unnecessarily to cover all nonelected species.
 
New Grounds of Rejection
Claim Rejections - 35 USC § 112
I.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 15
	lines 6-7, recite “providing an electrode that is insoluble in the bath and contains metallic manganese and/or manganese oxide as an anode”.
	lines 9-11, recite recites “wherein the electrode 1) is produced from metallic manganese or a manganese-containing alloy, the manganese-containing alloy comprising at least 5% by weight of manganese”.

	It appears that the metallic manganese recited in claim 15, line 10, is the same as the metallic manganese recited in claim 15, line 6. However, the claim language is unclear as to whether it is. 

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. If not, then what is their relationship?

II.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 15
	lines 6-7, recite “providing an electrode that is insoluble in the bath and contains metallic manganese and/or manganese oxide as an anode”.
	lines 9-11, recite “wherein the electrode 1) is produced from metallic manganese or a manganese-containing alloy, the manganese-containing alloy comprising at least 5% by weight of manganese”.

	It is unclear from the claim language that when the electrode is produced from the manganese-containing alloy, the manganese-containing alloy comprising at least 5% by weight of manganese, how the electrode containing metallic manganese and/or manganese oxide is provided. There is no alloy recited in the metallic manganese and/or manganese oxide.

Response to Amendment
Applicant's arguments filed March 24, 2021 have been fully considered but they are not 

persuasive. The standing prior art rejection has been maintained for the following reasons:
	• Applicant states that accordingly, reconsideration and withdrawal of this rejection is respectfully requested, since it is surprising that the use of a specific manganese oxide-containing anode as recited in the present claims would have been able to suppress cyanide formation. None of the cited references teaches or suggests such an effect, and there are a relatively large number of coating materials described in the cited references with no guidance or direction in identifying only manganese oxide among all of the other, unsuitable coating materials, when only manganese oxide would have been capable of suppressing cyanide formation in an alkaline Zn/Ni bath.
In response, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 

modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
The Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

	• Applicant states that in embodiments using metallic manganese or a manganese alloy, the manganese is oxidized during the operation of the anode, so that manganese oxide is formed in situ.
• Applicant states that these data show that metallic manganese is converted into manganese oxide during production of the electrode, and accordingly, use of either metallic manganese or manganese oxide results in the same outcome.
	In response, present claim 15, lines 9-11, recite “wherein the electrode 1) is produced from metallic manganese or a manganese-containing alloy, the manganese-containing alloy comprising at least 5% by weight of manganese”.
This limitation is a product-by-process limitation. Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP § 2113).
It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis 

therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320.
	The insoluble electrode containing manganese and/or manganese oxide of WO ‘071, i.e. an electrode containing MnMn2O4, reads on the electrode (product) as presently claimed. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	The insoluble electrode containing manganese and/or manganese oxide of WO ‘071, i.e. an electrode containing MnMn2O4, made by the process of CN ‘057 still reads on the electrode (product) as presently claimed. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 1, 2021